DETAILED ACTION
Response to Arguments
Applicant's arguments, in the amendment filed 9/7/2021 with respect to the rejections of claims 1,3,5-6,8-14,16,18,20 under 35 U.S.C. 103(a) have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nakamura et al (US 2007/0115363).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5-7,11,16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen Solal et al (US 2002/0140814) in view of Nakamura et al (US 2007/0115363)
As to claim 1, Cohen Solal et al teaches the processing device comprising: 
circuitry configured to estimate a tracking target ( selecting a desired target to be tracked, abstract)captured in image data by an imaging unit ( The apparatus 100 comprises a camera 102 for providing video image data of a scene 104 having a desired target 106 to be tracked, paragraph [0022], figure 1) operating in a manual tracking mode, the 
However, Nakamura et al teaches the operation unit 30 includes a mode lever for selecting a shooting mode (auto shooting mode, manual shooting mode, scene position, movie, etc.), a shutter button, a multifunction 4-direction key, zoom button, a playback button for switching to playback mode, a menu button for displaying a menu screen, an OK button for selecting a desired item in the menu screen to indicate determination of the selected item and execution of the processing, a cancel button for canceling to delete a desired object such as the selected item, or canceling the indication, or returning to a previous state, and a tracking button (paragraph[0045]). Nakamaru teaches If an image is recorded, the image pickup elements 12 picks up the image according to an instruction from the operation unit 30 and the resulting image signal is processed to generate a YC signal. After the generated YC signal is compressed into a predetermined compression image data (e.g., JPEG format), it is recorded in a recording medium (e.g., xD picture card, etc.) via a media interface 34.( i.e. different visual format than the tracking target estimation frame ) . 
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the operation with the mode lever in order to  provide an imaging device that can assist to facilitate framing when a user shoots a particular person while following the person and can improve usability for a user ( paragraph [0009]). Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.  

	As to claim 5, Nakamura teaches the processing device of claim 1, wherein the circuitry is configured to compute respective color histograms of the foreground region and the background region ( paragraph [0036][0040])
As to claim 6, Cohen Solal teaches the processing device of claim 1, wherein the circuitry is configured to respond to a user-actuated mode select signal by changing from the manual tracking mode to an automatic tracking mode, where the automatic tracking mode uses the estimate of the tracking target to begin tracking of the tracking target (switching to automatic mode, paragraph [0033-0034]).
As to claim 11, Cohen Solal et al teaches the processing device of claim 6, wherein the circuity is configured to change from the manual tracking mode to the automatic tracking mode in response to a manually triggered switch signal (paragraph [0033-0034]).
The limitation of claims 16, 18 and 20 has been addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen Solal et al (US 2002/0140814) in view of Nakamura et al (US 2007/0115363) and further in view of Gao et al (US 2015/017830).
 As to claim 8, While Cohen Solal and Nakamura et al teaches the limitation above. They do not specifically teach the user-actuated mode select signal is a transmitted wirelessly from a remote device. However, Gao teaches the object tracking and detection module 204 may be implemented within an electronic or wireless device. The object tracking and detection module 204 may include a motion tracker 206 having an optical flow module 226 and a tracking confidence value 228. The object tracking and detection module 204 may also include an object detector 208 having a scanner locator 230, scanner scaler 236, classifier 238 and a detection confidence value 240. The memory buffer 210 may store data associated with a captured previous video frame 212 that may be provided to the motion tracker 206 and object detector 208. The object tracking and detection module 204, motion tracker 206, object detector 208 and memory buffer 210 may be configurations of the object tracking and detection module 104, motion tracker 106, object detector 108 and memory buffer 110 described above in connection with FIG. 1 (paragraph [0102]). It would have been obvious to one skilled in the art before the effective filing date of the invention to use wireless camera connection with the motion tracking as taught by Gao et al in order to use image tracking and frame retrieval on mobile devices.
As to claim 9, Gao teaches the processing device of claim 8, wherein an output signal from the circuitry is provided to flight control circuitry that controls flying operations of a device in which the circuitry is contained (paragraph [0142], [0326]).
As to claim 10, Gao teaches the processing device of claim 9, wherein the fight control circuitry controls flight operations of a drone (paragraph [0142]).
The limitation of claims 13-14 has been addresses above in claims 8-10.
Claim 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen Solal et al (US 2002/0140814) in view of Nakamura et al (US 2007/0115363) and further in view of Le Meur et al (US 2010/0259630).
As to claim 22, while Cohen Solal and Nakamura et al teaches the limitation above. Cohen Solal teach a tracking target display frame that identifies the tracking target used in an automatic tracking mode (tracking system 
However,  Le Meur et al teaches an analyzer suitable to calculate perceptual interest data for regions of an image having to be captured, a display suitable to overlay on the image at least one graphic indicator indicating the position of at least one region of interest in the image ( see abstract).Additionally, La Meur teaches the image capture device is suitable to capture the images of a first predefined format and the graphic indicator is a frame defining a second predefined format different from the first format ( paragraph [0027],[0065]).  It would have been obvious to one skilled in the art before the effective filing date of the invention to use the graphic indicator and overlap the images as taught by La Meur et al in order to calculate an item of perceptual interest data for each pixel of the image thus simplifying the shot.
As to claim 23, Nakamura teaches the processing device according to claim 1, wherein the tracking target estimation frame is rectangular (figure 3A, 3B, 3C).
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664